Exhibit 10.1

 

Execution Copy

 

$200,000,000 AGGREGATE PRINCIPAL AMOUNT

 

CORPORATE OFFICE PROPERTIES, L.P.

 

4.25% EXCHANGEABLE SENIOR NOTES DUE 2030

 

Registration Rights Agreement

 

dated April 7, 2010

 

1

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT, dated as of April 7, 2010, among Corporate Office
Properties, L.P., a Delaware limited partnership (the “Operating Partnership”),
Corporate Office Properties Trust, a Maryland real estate investment trust (the
“Company”), J.P. Morgan Securities Inc. and RBC Capital Markets Corporation, as
representatives (the “Representatives”) of the several initial purchasers (the
“Initial Purchasers”) under the Purchase Agreement (as defined below).

 

Pursuant to the Purchase Agreement, dated as of March 31, 2010, among the
Company, the Representatives and the Initial Purchasers (the “Purchase
Agreement”), relating to the initial placement (the “Initial Placement”) of the
Notes (as defined below), the Initial Purchasers have agreed to purchase from
the Operating Partnership $200,000,000 ($240,000,000 if the Initial Purchasers
exercise their option in full) in aggregate principal amount of 4.25%
Exchangeable Senior Notes due 2030 (the “Notes”).  The Notes will be
exchangeable, subject to the terms thereof, into cash and fully paid,
nonassessable common shares, par value $0.01 per share, of the Company (the
“Common Shares”), as provided in the Indenture (as defined below).  The Notes
will be fully and unconditionally guaranteed as to the payment of principal and
interest by the Company.  To induce the Initial Purchasers to purchase the
Notes, the Company has agreed to provide the registration rights set forth in
this Agreement whereby the Company agrees with you for your benefit and the
benefit of the holders from time to time of the Notes (including the Initial
Purchasers) (each a “Holder” and, collectively, the “Holders”), as follows:

 

1.                                       Definitions.  Capitalized terms used
herein without definition shall have their respective meanings set forth in the
Purchase Agreement.  As used in this Agreement, the following capitalized
defined terms shall have the following meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

 

“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.

 

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Closing Date” shall mean the date of the first issuance of the Notes.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Note” shall have the meaning set forth in the preamble.

 

“Deferral Period” shall have the meaning set forth in Section 3(i) hereof.

 

“DTC” shall mean The Depository Trust Company, New York, New York.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

“Exchange Price” shall have the meaning specified in the Indenture.

 

“Final Memorandum” shall mean the offering memorandum, dated March 31, 2010,
relating to the offering of the Notes, including any and all annexes thereto and
any information incorporated by reference therein as of such date.

 

“FINRA Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405 under the Act.

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Indenture” shall mean the Indenture relating to the Notes, dated as of April 7,
2010, by and among the Operating Partnership, the Company, as guarantor, and
Wells Fargo Bank, N.A., as trustee, as the same may be amended from time to time
in accordance with the terms thereof.

 

“Initial Placement” shall have the meaning set forth in the preamble hereto.

 

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

 

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433 under the Act.

 

“Losses” shall have the meaning set forth in Section 5(a) hereof.

 

“Majority Holders” shall mean, on any date, Holders of a majority of the Common
Shares registered under the Shelf Registration Statement.

 

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

 

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

 

“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a Notice and Questionnaire to the Company on or prior to such
date.

 

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Common Shares covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

3

--------------------------------------------------------------------------------


 

“Registrable Securities” shall mean Common Shares initially issuable in exchange
for the Notes initially sold to the Initial Purchasers pursuant to the Purchase
Agreement other than those that have (i) been registered under the Shelf
Registration Statement and disposed of in accordance therewith, (ii) have become
eligible to be sold without restriction as contemplated by Rule 144 under the
Act or any successor rule or regulation thereto that may be adopted by the
Commission and (iii) ceased to be outstanding.

 

“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.

 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Operating Partnership with this
Agreement, including without limitation: (i) all Commission or Financial
Industry Regulatory Authority, Inc. (“FINRA”) registration and filing fees,
including, if applicable, the fees and expenses of any “qualified independent
underwriter” (and its counsel) that is required to be retained by any Holder of
Registrable Securities in accordance with the rules and regulations of the
FINRA, (ii) all fees and expenses incurred in connection with compliance with
state securities or blue sky laws (including reasonable fees and disbursements
of one counsel for all underwriters or Holders as a group in connection with
blue sky qualification of any of the Registrable Securities) and compliance with
the rules of the FINRA, (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any Shelf
Registration Statement, any Prospectus and any amendments or supplements
thereto, and in preparing or assisting in preparing, printing and distributing
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) the fees
and disbursements of counsel for the Company, the Operating Partnership and of
the independent certified public accountants of the Company and the Operating
Partnership, including the expenses of any “cold comfort” letters required by or
incident to the performance of and compliance with this Agreement, and (v) the
reasonable fees and expenses of any special experts retained by the Company or
the Operating Partnership in connection with the Shelf Registration Statement.

 

“Shelf Registration Period” shall have the meaning set forth in
Section 2(c) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Common Shares on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

 

“Underwriter” shall mean any underwriter of Common Shares in connection with an
offering thereof under the Shelf Registration Statement.

 

“Well-Known Seasoned Issuer” or “WKSI” shall have the meaning set forth in
Rule 405 under the Act.

 

2.                                       Shelf Registration.  (a) The Company
shall as promptly as practicable (but in no event more than 90 days after the
Closing Date) file with the Commission a Shelf Registration Statement (which
shall be, if the Company is, on the date of such filing, a WKSI, an Automatic
Shelf Registration Statement) providing for the registration of, and the sale on
a continuous or delayed basis by the Holders of, all of the Registrable
Securities, from time to time in accordance with the methods of distribution
elected by such Holders, pursuant to Rule 415 under the Act or any similar
rule that may be adopted by the Commission.

 

4

--------------------------------------------------------------------------------


 

(b)                                 If the Shelf Registration Statement is not
an Automatic Shelf Registration Statement, the Company shall use its reasonable
efforts to cause the Shelf Registration Statement to become or be declared
effective under the Act no later than 180 days after the Closing Date.

 

(c)                                  The Company shall use its reasonable
efforts to keep the Shelf Registration Statement continuously effective,
supplemented and amended as required by the Act, in order to permit the
Prospectus forming part thereof to be usable by Holders for a period (the “Shelf
Registration Period”) from the date the Shelf Registration Statement is declared
effective by the Commission (or becomes effective in the case of an Automatic
Shelf Registration Statement) until the earlier of (i) the 20th trading day
immediately following the maturity date of the Notes or (ii) the date upon which
there are no Notes or Registrable Securities outstanding.  The Company shall be
deemed not to have used its reasonable efforts to keep the Shelf Registration
Statement effective during the Shelf Registration Period if it voluntarily takes
any action that would result in Holders of Registrable Securities not being able
to offer and sell such Common Shares at any time during the Shelf Registration
Period, unless such action is (x) required by applicable law or otherwise
undertaken by the Company in good faith and for valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, or (y) permitted by Section 3(i) hereof. 
None of the Company, the Operating Partnership or any of their respective
securityholders (other than Holders of Registrable Securities) shall have the
right to include any securities of the Company or the Operating Partnership in
any Shelf Registration Statement (other than an Automatic Shelf Registration
Statement) other than Registrable Securities.

 

(d)                                 The Company shall cause the Shelf
Registration Statement and the related Prospectus and any amendment or
supplement thereto, as of the effective date of the Shelf Registration Statement
or such amendment or supplement, (i) to comply in all material respects with the
applicable requirements of the Act; and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading.

 

(e)                                  The Company shall issue a press release
through a reputable national newswire service announcing the anticipated
effective date of the Shelf Registration Statement as promptly as practicable
prior to the anticipated effective date thereof.  Each Holder of Registrable
Securities agrees to deliver a Notice and Questionnaire and such other
information as the Company may reasonably request in writing, if any, to the
Company at least 10 Business Days prior to the anticipated effective date of the
Shelf Registration Statement as announced in the press release.  From and after
the effective date of the Shelf Registration Statement, the Company shall use
reasonable efforts, as promptly as is practicable after the date a Notice and
Questionnaire is delivered to the Company by a Holder, and in any event within
20 Business Days after such date, (i) (A) if required by applicable law, to file
with the Commission a post-effective amendment to the Shelf Registration
Statement or (B) to prepare and, if permitted or required by applicable law, to
file a supplement to the related Prospectus or an amendment or supplement to any
document incorporated therein by reference or file any other required document
so that the Holder delivering such Notice and Questionnaire is named as a
selling securityholder in the Shelf Registration Statement and the related
Prospectus, and so that such Holder is permitted to deliver such Prospectus to
purchasers of the Registrable Securities in accordance with applicable law and,
if the Company shall file a post-effective amendment to the Shelf Registration
Statement, use reasonable efforts to cause such post-effective amendment to be
declared effective under the Act as promptly as is practicable; provided, that
the Company shall not be required to file more than one post-effective amendment
or supplement to the related Prospectus in any 90-day period in accordance with
this Section 2(e)(i); (ii) provide such Holder, upon request, copies of any
documents filed pursuant to Section 2(e)(i) hereof; and (iii) notify such Holder
as promptly as practicable after the effectiveness under the Act of any
post-effective amendment

 

5

--------------------------------------------------------------------------------


 

filed pursuant to Section 2(e)(i) hereof; provided, that if such Notice and
Questionnaire is delivered during a Deferral Period, the Company shall so inform
the Holder delivering such Notice and Questionnaire and shall take the actions
set forth in clauses (i), (ii) and (iii) above upon expiration of the Deferral
Period in accordance with Section 3(i) hereof.  Notwithstanding anything
contained herein to the contrary, the Company shall be under no obligation to
name any Holder that is not a Notice Holder as a selling securityholder in the
Shelf Registration Statement or related Prospectus; provided, however, that any
Holder that becomes a Notice Holder pursuant to the provisions of this
Section 2(e) (whether or not such Holder was a Notice Holder at the effective
date of the Shelf Registration Statement) shall be named as a selling
securityholder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(e).  Notwithstanding the
foregoing, if (A) the Notes are called for redemption and the then prevailing
market price of the Common Shares is above the Exchange Price or (B) the Notes
are exchanged as provided for in Section 13.01(b), 13.01(c) or 13.01(d) of the
Indenture, then the Company shall use reasonable efforts to file the
post-effective amendment or supplement within five Business Days of the
redemption date or the end of the exchange period, as applicable.

 

3.                                       Registration Procedures.  The following
provisions shall apply in connection with the Shelf Registration Statement.

 

(a)                                  The Company shall:

 

(i)                                     furnish to each of the Representatives
and, upon request, to counsel for the Notice Holders, not less than five
Business Days prior to the filing thereof with the Commission, a copy of the
Shelf Registration Statement and each amendment thereto and each amendment or
supplement, if any, to the Prospectus included therein (including all documents
incorporated by reference therein after the initial filing) and shall use its
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Representatives reasonably propose; and

 

(ii)                                  include information regarding the Notice
Holders and the reasonable methods of distribution they have elected for their
Registrable Securities provided to the Company in Notices and Questionnaires as
necessary to permit such distribution by the methods specified therein.

 

(b)                                 The Company shall ensure that:

 

(i)                                     the Shelf Registration Statement and any
amendment thereto and any Prospectus forming part thereof and any amendment or
supplement thereto complies in all material respects with the Act; and

 

(ii)                                  the Shelf Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(c)                                  The Company shall advise the
Representatives, the Notice Holders and any underwriter that has provided in
writing to the Company a telephone or facsimile number and address for notices,
and confirm such advice in writing, if requested (which notice pursuant to
clauses (ii)-(v) of this Section 3(c) shall be accompanied by an instruction to
suspend the use of the Prospectus until the Company shall have remedied the
basis for such suspension):

 

6

--------------------------------------------------------------------------------


 

(i)                                     when the Shelf Registration Statement
and any amendment thereto has been filed with the Commission and when the Shelf
Registration Statement or any post-effective amendment thereto has become
effective;

 

(ii)                                  of any request by the Commission for any
amendment or supplement to the Shelf Registration Statement or the Prospectus or
for additional information;

 

(iii)                               of the issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement or
the institution or threatening of any proceeding for that purpose;

 

(iv)                              of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Common
Shares included therein for sale in any jurisdiction or the institution or
threatening of any proceeding for such purpose; and

 

(v)                                 of the happening of any event that requires
any change in the Shelf Registration Statement or the Prospectus so that, as of
such date, they (A) do not contain any untrue statement of a material fact and
(B) do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.

 

(d)                                 The Company shall use its reasonable efforts
to prevent the issuance of any order suspending the effectiveness of the Shelf
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof.  The Company shall undertake additional reasonable actions as required
to permit unrestricted resales of the Common Shares in accordance with the terms
and conditions of this Agreement.

 

(e)                                  Upon request, the Company shall furnish to
each Notice Holder, without charge, at least one copy of the Shelf Registration
Statement and any post-effective amendment thereto, including all material
incorporated therein by reference, and, if a Notice Holder so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).

 

(f)                                    During the Shelf Registration Period, the
Company shall promptly deliver to each Initial Purchaser, each Notice Holder,
and any sales or placement agents or underwriters acting on their behalf,
without charge, as many copies of the Prospectus (including the preliminary
Prospectus, if any) included in the Shelf Registration Statement and any
amendment or supplement thereto as any such person may reasonably request.  The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the foregoing in connection with the offering and sale of the
Common Shares.

 

(g)                                 Prior to any offering of Common Shares
pursuant to the Shelf Registration Statement, the Company shall arrange for the
qualification of the Common Shares for sale under the laws of such jurisdictions
as any Notice Holder shall reasonably request and shall maintain such
qualification in effect so long as required; provided that in no event shall the
Company be obligated to qualify to do business in any jurisdiction where it is
not then so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the Initial Placement or any
offering pursuant to the Shelf Registration Statement, in any jurisdiction where
it is not then so subject.

 

(h)                                 Upon the occurrence of any event
contemplated by subsections (c)(ii) through (v) above, the Company shall
promptly (or within the time period provided for by Section 3(i) hereof, if
applicable) prepare a post-effective amendment to the Shelf Registration
Statement or an amendment or supplement

 

7

--------------------------------------------------------------------------------


 

to the related Prospectus or file any other required document so that, as
thereafter delivered to Initial Purchasers of the securities included therein,
the Prospectus will not include an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(i)                                     Upon the occurrence or existence of any
pending corporate development, public filings with the Commission or any other
material event that, in the reasonable judgment of the Company, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Company shall give notice (without notice of the
nature or details of such events) to the Notice Holders that the availability of
the Shelf Registration Statement is suspended and, upon actual receipt of any
such notice, each Notice Holder agrees (i) not to sell any Registrable
Securities pursuant to the Shelf Registration Statement until such Notice
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in Section 3(h) hereof, or until it is advised in writing by the Company
that the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus and (ii) to hold such notice in confidence.  The period
during which the availability of the Shelf Registration Statement and any
Prospectus is suspended (the “Deferral Period”) shall not exceed 45 days in any
90-day period or 90 days in any 360-day period; provided, that, if the event
triggering the Deferral Period relates to a proposed or pending material
business transaction, the disclosure of which the board of trustees of the
Company determines in good faith would be reasonably likely to impede the
ability to consummate the transaction or would otherwise be seriously
detrimental to the Company and its subsidiaries taken a whole, the Company may
extend the Deferral Period from 45 days to 60 days in any 90-day period or from
90 days to 120 days in any 360-day period.

 

(j)                                     The Company shall comply with all
applicable rules and regulations of the Commission and shall make generally
available to its securityholders an earnings statement satisfying the provisions
of Section 11(a) of the Act as soon as practicable after the effective date of
the Shelf Registration Statement and in any event no later than 45 days after
the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of the Shelf Registration Statement.

 

(k)                                  The Company may require each Holder of
Common Shares to be sold pursuant to the Shelf Registration Statement to furnish
to the Company such information regarding the Holder and the distribution of
such Common Shares as the Company may from time to time reasonably require for
inclusion in the Shelf Registration Statement.  The Company may exclude from the
Shelf Registration Statement the Common Shares of any Holder that fails to
furnish such information within a reasonable time after receiving such request.

 

(l)                                     Subject to Section 6 hereof, the Company
shall enter into customary agreements (including, if requested, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Common Shares,
and in connection therewith, if an underwriting agreement is entered into, cause
the same to contain customary indemnification provisions and procedures.

 

(m)                               Subject to Section 6 hereof, the Company
shall:

 

(i)                                     make reasonably available for inspection
by the Holders of Common Shares to be registered thereunder, any underwriter
participating in any disposition pursuant to the Shelf Registration Statement,
and any attorney, accountant or other agent retained by the Holders or

 

8

--------------------------------------------------------------------------------


 

any such underwriter all relevant financial and other records and pertinent
corporate documents of the Company and its subsidiaries;

 

(ii)                                  cause the Company’s officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the Holders or any such underwriter, attorney,
accountant or agent in connection with the Shelf Registration Statement as is
customary for similar due diligence examinations;

 

(iii)                               make such representations and warranties to
the Holders of Common Shares registered thereunder and the underwriters, if any,
in form, substance and scope as are customarily made by issuers to underwriters
in primary underwritten offerings and covering matters including, but not
limited to, those set forth in the Purchase Agreement;

 

(iv)                              obtain opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Managing Underwriters, if any) addressed to
each selling Holder and the underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;

 

(v)                                 obtain “comfort” letters and updates thereof
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the Shelf
Registration Statement), addressed to each selling Holder of Common Shares
registered thereunder and the underwriters, if any, in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with primary underwritten offerings; and

 

(vi)                              deliver such documents and certificates as may
be reasonably requested by the Majority Holders or the Managing Underwriters, if
any, including those to evidence compliance with Section 3(h) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company.

 

The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(m) shall be performed in connection with any underwriting or similar agreement
as and to the extent required thereunder.

 

(n)                                 In the event that any Broker-Dealer shall
underwrite any Common Shares or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the FINRA Rules) thereof, whether as a Holder of such Common Shares or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company shall assist such Broker-Dealer in complying
with the FINRA Rules.

 

(o)                                 The Company shall use its reasonable efforts
to take all other steps necessary to effect the registration of the Common
Shares covered by the Shelf Registration Statement.

 

4.                                       Registration Expenses.  The Company and
the Operating Partnership shall, jointly and severally, pay all Registration
Expenses in connection with any Shelf Registration Statement filed pursuant to
Section 2(a) hereof (including the reasonable fees and disbursements of no more
than one firm of counsel for the Holders of the Registrable Securities in
connection with the review of any Shelf Registration Statement, Prospectus or
amendment or supplement thereto in accordance with the provisions of
Section 3(a) hereof, which counsel shall be reasonably satisfactory to the
Company and the

 

9

--------------------------------------------------------------------------------


 

Operating Partnership). Except as provided herein, each Holder shall pay all
expenses of its counsel, underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Registrable
Securities pursuant to the Shelf Registration Statement.

 

5.                                       Indemnification and Contribution.

 

(a)                                  The Company and the Operating Partnership
agree jointly and severally to indemnify and hold harmless each Holder of
Registrable Securities (including each Initial Purchaser), its directors,
officers, employees and agents, and each person, if any, who controls any Holder
within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Holder”), against any loss, claim, damage, liability or expense, as
incurred, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or expense relating to resales of the Registrable
Securities) (collectively, “Losses”), to which such Indemnified Holder may
become subject, insofar as any such Loss arises out of or is based upon:

 

(i)                                     any untrue statement or alleged untrue
statement of a material fact contained in (A) the Shelf Registration Statement
as originally filed or in any amendment thereof, or (B) any blue sky application
or other document or any amendment or supplement thereto prepared or executed by
the Company (or based upon written information furnished by or on behalf of the
Company expressly for use in such blue sky application or other document or
amendment or supplement) filed in any jurisdiction specifically for the purpose
of qualifying any or all of the Registrable Securities under the securities law
of any state or other jurisdiction, or, in each case, the omission or alleged
omission to state therein any material fact required to be stated therein or
necessary to make the statements therein not misleading; or

 

(ii)                                  any untrue statement or alleged untrue
statement of a material fact contained in any Issuer Free Writing Prospectus,
any preliminary prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact, in
each case, necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading,

 

and to reimburse each Indemnified Holder for any and all expenses including the
reasonable fees and disbursements of counsel as such expenses are reasonably
incurred by such Indemnified Holder in connection with investigating, defending,
settling, compromising or paying any such Loss; provided, however, that the
foregoing indemnity agreement shall not apply to any Loss to the extent, but
only to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder (or its related Indemnified Holder) expressly for use therein.  The
indemnity agreement set forth in this Section 5(a) shall be in addition to any
liabilities that the Company may otherwise have.

 

The Company and the Operating Partnership jointly and severally also agree to
indemnify as provided in this Section 5(a) or contribute as provided in
Section 5(e) hereof to Losses of each underwriter, if any, of Registrable
Securities registered under a Shelf Registration Statement, their directors,
officers, employees or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 5(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement.

 

(b)                                 Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company and the Operating
Partnership, each of its trustees, each of its officers who sign the Shelf

 

10

--------------------------------------------------------------------------------


 

Registration Statement and each person, if any, who controls the Company or the
Operating Partnership within the meaning of the Securities Act or the Exchange
Act (i) to the same extent as the foregoing indemnity from the Company and the
Operating Partnership to each such Holder, but only with reference to written
information relating to such Holder furnished to the Company by or on behalf of
such Holder specifically for inclusion in the documents referred to in the
foregoing indemnity and (ii) against any Loss, joint or several, including, but
not limited to, any Loss relating to resales of the Registrable Securities, to
which such person may become subject, insofar as any such Loss arises out of, or
is based upon any Free Writing Prospectus used by such Holder without the prior
consent of the Company, and in connection with any underwritten offering, the
underwriters, provided that the indemnification obligation in this clause
(ii) shall be several, not joint and several, among the Holders who used such
Free Writing Prospectus.  This indemnity agreement set forth in this
Section shall be in addition to any liabilities which any such Holder may
otherwise have.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 5 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 5, notify the indemnifying party in
writing of the commencement thereof, but the failure to notify the indemnifying
party (i) will not relieve it from liability under paragraph (a) or (b) above
unless and to the extent it did not otherwise learn of such action and such
failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above.  In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel satisfactory to such indemnified party in its reasonable discretion;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 5 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel (other than local counsel),
reasonably approved by the indemnifying party, representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party in its reasonable
discretion to represent the indemnified party within a reasonable time after
notice of commencement of the action, in each of which cases the reasonable fees
and expenses of counsel shall be at the expense of the indemnifying party.

 

(d)                                 The indemnifying party under this Section 5
shall not be liable for any settlement of any proceeding effected without its
written consent, which shall not be withheld unreasonably, but if settled with
such consent or if there is a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any Loss by reason of
such settlement or judgment.  Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an

 

11

--------------------------------------------------------------------------------


 

indemnifying party to reimburse the indemnified party for reasonable fees and
expenses of counsel as contemplated by Section 5 (c) hereof, the indemnifying
party agrees that it shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by such indemnifying party of the aforesaid request
and (ii) such indemnifying party shall not have reimbursed the indemnified party
in accordance with such request prior to the date of such settlement.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (x) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (y) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any indemnified
party.

 

(e)                                  If the indemnification provided for in
Section 5 is for any reason unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any Loss referred to therein, then
each indemnifying party shall contribute to the aggregate amount paid or payable
by such indemnified party, as incurred, as a result of any Loss referred to
therein:

 

(i)                                     in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Operating
Partnership, on the one hand, and the Holders, on the other hand, from the
offering and sale of the Registrable Securities, on the one hand, and a Holder
with respect to the sale by such Holder of the Registrable Securities, on the
other hand, or

 

(ii)                                  if the allocation provided by
Section 5(e)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
Section 5(e)(i) above but also the relative fault of the Company and the
Operating Partnership, on the one hand, and the Holders, on the other hand, in
connection with the statements or omissions or alleged statements or omissions
that resulted in such Loss, as well as any other relevant equitable
considerations.

 

The relative benefits received by the Company and the Operating Partnership, on
the one hand, and the Holders, on the other hand, in connection with such
offering and such sale of the Registrable Securities pursuant to this Agreement
shall be deemed to be in the same respective proportions as the total net
proceeds from the offering of the Notes purchased under the Purchase Agreement
(before deducting expenses) received by the Company and the Operating
Partnership and the total proceeds received by the Holders with respect to their
sale of Registrable Securities.  The relative fault of the Company and the
Operating Partnership, on the one hand, and the Holders, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Company and the
Operating Partnership, on the one hand, or the Holders, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  The Company, the Operating
Partnership and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5(e) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in this Section 5(e).

 

The amount paid or payable by a party as a result of the Loss referred to above
shall be deemed to include, subject to the limitations set forth in
Section 5(c), any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding the provisions of this Section 5, in no event will (i) any
Holder be required to undertake liability to any person under this Section 5 for
any amounts in excess of the dollar amount of the proceeds to be received by
such Holder from the sale of such Holder’s Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Shelf Registration Statement under which such Registrable Securities are to
be registered under the Securities Act and (ii) any underwriter be required to
undertake liability to any person hereunder for any amounts in excess of the
discount or commission payable to such underwriter with respect to the
Registrable Securities underwritten by it and distributed to the public.  No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The Holders’
obligations to contribute as provided in this Section 5(e) are several and not
joint.

 

(f)                                    The provisions of this Section 5 shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any Holder or the Company, the Operating Partnership or any of the
officers, directors, employees, agents or controlling persons referred to in
Section 5 hereof, and will survive the sale by a Holder of Registrable
Securities.

 

6.                                       Underwritten Registrations.  (a)  In no
event will the method of distribution of Registrable Securities take the form of
an underwritten offering without the prior written consent of the Company.

 

(b)                                 If any Common Shares covered by the Shelf
Registration Statement are to be sold in an underwritten offering, the Managing
Underwriters shall be selected by the Company, subject to the prior written
consent of the Majority Holders, which consent shall not be unreasonably
withheld.

 

(c)                                  No person may participate in any
underwritten offering pursuant to the Shelf Registration Statement unless such
person (i) agrees to sell such person’s Common Shares on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

7.                                       Registration Defaults.  If any of the
following events shall occur, then the Company shall pay liquidated damages (the
“Registration Default Damages”) to the Holders as follows:

 

(a)                                  if the Shelf Registration Statement (which
shall be, if the Company is then a WKSI, an Automatic Shelf Registration
Statement) is not filed with the Commission on or prior to the 90th day
following the Closing Date, then commencing on the 91st day after the Closing
Date, Registration Default Damages shall accrue on the aggregate outstanding
principal amount of the Notes, at a rate of 0.25% per annum for the first 90
days from and including such 91st day and 0.50% per annum thereafter; or

 

(b)                                 if the Shelf Registration Statement is not
declared effective by the Commission (or has not become effective in the case of
an Automatic Shelf Registration Statement) on or prior to the 180th day
following the Closing Date, then commencing on the 181st day after the Closing
Date, Registration Default Damages shall accrue on the aggregate outstanding
principal amount of the Notes, at a rate of 0.25% per annum for the first 90
days from and including such 181st day and 0.50% per annum thereafter; or

 

(c)                                  if the Shelf Registration Statement has
been declared or become effective but ceases to be effective or usable for the
offer and sale of the Registrable Securities, other than in connection with
(A) a

 

13

--------------------------------------------------------------------------------


 

Deferral Period or (B) as a result of a requirement to file a post-effective
amendment or supplement to the Prospectus to make changes to the information
regarding selling securityholders or the plan of distribution provided for
therein, at any time during the Shelf Registration Period and the Company does
not cure the lapse of effectiveness or usability within ten Business Days (or,
if a Deferral Period is then in effect and subject to the 20 Business Day filing
requirement and the proviso regarding the filing of post-effective amendments in
Section 2(e) with respect to any Notice and Questionnaire received during such
period, within ten Business Days following the expiration of such Deferral
Period or period permitted pursuant to Section 2(e)) then Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes
at a rate of 0.25% per annum for the first 90 days from and including the day
following such tenth Business Day and 0.50% per annum thereafter; or

 

(d)                                 if the Company through its omission fails to
name as a selling securityholder any Holder that had complied timely with its
obligations hereunder in a manner to entitle such Holder to be so named in
(i) the Shelf Registration Statement at the time it first became effective or
(ii) any post-effective amendment to the Shelf Registration Statement or any
Prospectus required hereunder at the later of time of filing thereof or the time
the Shelf Registration Statement of which the Prospectus forms a part becomes
effective then Registration Default Damages shall accrue, on the aggregate
outstanding principal amount of the Notes held by such Holder, at a rate of
0.25% per annum for the first 90 days from and including the day following the
effective date of such Shelf Registration Statement or post-effective amendment
or the time of filing of such Prospectus, as the case may be, and 0.50% per
annum thereafter; or

 

(e)                                  if the aggregate duration of Deferral
Periods in any period exceeds the number of days permitted in respect of such
period pursuant to Section 3(i) hereof, then commencing on the day the aggregate
duration of Deferral Periods in any period exceeds the number of days permitted
in respect of such period, Registration Default Damages shall accrue on the
aggregate outstanding principal amount of the Notes at a rate of 0.25% per annum
for the first 90 days from and including such date, and 0.50% per annum
thereafter;

 

provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of paragraph
(d) above) (5) upon the termination of the Deferral Period that caused the limit
on the aggregate duration of Deferral Periods in a period set forth in
Section 3(i) to be exceeded (in the case of paragraph (e) above) or (6) upon the
date the Shelf Registration Statement is no longer required to be kept
effective, the Registration Default Damages shall cease to accrue.

 

Any amounts of Registration Default Damages due pursuant to this Section 7 will
be payable in cash on the next succeeding interest payment date to Holders
entitled to receive such Registration Default Damages on the relevant record
dates for the payment of interest.  If any Note ceases to be outstanding during
any period for which Registration Default Damages are accruing, the Company will
prorate the Registration Default Damages payable with respect to such Note.

 

The Registration Default Damages rate on the Notes shall not exceed in the
aggregate 0.50% per annum and shall not be payable under more than one clause
above for any given period of time.

 

14

--------------------------------------------------------------------------------


 

Notwithstanding any provision in this Agreement, in no event shall Registration
Default Damages accrue to holders of Common Shares issued upon exchange of
Notes.  In lieu thereof, the Company shall increase the Conversion Rate (as
defined in the Indenture) by 3% for each $1,000 principal amount of Notes
exchanged at a time when such Registration Default has occurred and is
continuing.

 

8.                                       No Inconsistent Agreements.  Neither
the Company nor the Operating Partnership has entered into, and each agrees not
to enter into, any agreement with respect to its securities that is inconsistent
with the registration rights granted to the Holders herein.

 

9.                                       Rule 144A and Rule 144.  So long as any
Registrable Securities remain outstanding, the Company shall use its reasonable
best efforts to file the reports required to be filed by it under
Rule 144A(d)(4) under the Act and the Exchange Act in a timely manner and, if at
any time the Company is not required to file such reports, it will, upon the
written request of any Holder of Registrable Securities, make publicly available
other information so long as necessary to permit sales of such Holder’s
Registrable Securities pursuant to Rules 144 and 144A of the Act.  The Company
covenants that it will take such further action as any Holder of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Act within the limitation of the exemptions provided by Rules 144 and 144A
(including, without limitation, the requirements of Rule 144A(d)(4)).  Upon the
written request of any Holder of Registrable Securities, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements.  Notwithstanding the foregoing, nothing in this Section 9
shall be deemed to require the Company or the Operating Partnership to register
any of its securities pursuant to the Exchange Act.

 

10.                                 Listing.  The Company shall use its
reasonable efforts to maintain the approval of the Common Shares for listing on
the New York Stock Exchange.

 

11.                                 Amendments and Waivers.  The provisions of
this Agreement may not be amended, qualified, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of the Majority Holders;
provided that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Company shall obtain the
written consent of each such Initial Purchaser against which such amendment,
qualification, supplement, waiver or consent is to be effective; provided,
further, that no amendment, qualification, supplement, waiver or consent with
respect to Section 7 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder; and
provided, further, that the provisions of this Article 11 may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Initial Purchasers and each Holder.

 

12.                                 Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, first-class mail, telex, telecopier or air courier guaranteeing
overnight delivery:

 

(a)                                  if to a Holder, at the most current address
given by such holder to the Company in accordance with the provisions of the
Notice and Questionnaire;

 

(b)                                 if to the Initial Purchasers or the
Representatives, initially at the address or addresses set forth in the Purchase
Agreement; and

 

15

--------------------------------------------------------------------------------


 

(c)                                  if to the Company or the Operating
Partnership, initially at its address set forth in the Purchase Agreement.

 

All such notices and communications shall be deemed to have been duly given when
received.

 

The Initial Purchasers, the Company or the Operating Partnership by notice to
the other parties may designate additional or different addresses for subsequent
notices or communications.

 

Notwithstanding the foregoing, notices given to Holders holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depositary.

 

13.                                 Remedies.  Each Holder, in addition to being
entitled to exercise all rights provided to it herein or in the Purchase
Agreement or granted by law, including recovery of liquidated or other damages,
will be entitled to specific performance of its rights under this Agreement. 
The Company and the Operating Partnership agree that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by them of
the provisions of this Agreement and hereby agree to waive in any action for
specific performance the defense that a remedy at law would be adequate.

 

14.                                 Successors.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto, their respective
successors and assigns, including, without the need for an express assignment or
any consent by the Company or the Operating Partnership thereto, subsequent
Holders of Common Shares, and the indemnified persons referred to in Section 5
hereof.  The Company and the Operating Partnership hereby agree to extend the
benefits of this Agreement to any Holder of Common Shares, and any such Holder
may specifically enforce the provisions of this Agreement as if an original
party hereto.

 

15.                                 Counterparts.  This Agreement may be signed
in one or more counterparts, each of which shall constitute an original and all
of which together shall constitute one and the same agreement.

 

16.                                 Headings.  The section headings used herein
are for convenience only and shall not affect the construction hereof.

 

17.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed in the State of New York.  The
parties hereto each hereby waive any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.

 

18.                                 Severability.  In the event that any one of
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired or affected thereby, it being intended that all of the rights and
privileges of the parties shall be enforceable to the fullest extent permitted
by law.

 

19.                                 Common Shares Held by the Company, etc. 
Whenever the consent or approval of Holders of a specified percentage of
principal amount of Common Shares is required hereunder, Common Shares held by
the Company or its Affiliates (other than subsequent Holders of Common Shares if
such subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Common Shares) shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

 

16

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and among the
Company, the Operating Partnership and the several Initial Purchasers.

 

 

Very truly yours,

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

By:

/s/ Randall M. Griffin

 

 

 

Name:  Randall M. Griffin

 

 

 

Title:    President

 

 

 

 

 

 

 

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:  Corporate Office Properties Trust, its General Partner

 

 

 

 

 

 

By:

/s/ Randall M. Griffin

 

 

 

Name:  Randall M. Griffin

 

 

 

Title:    President

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

J.P. MORGAN SECURITIES INC.
RBC CAPITAL MARKETS CORPORATION
Acting on behalf of themselves and as Representatives of
the several Initial Purchasers

 

J.P. MORGAN SECURITIES INC.

 

 

 

By:

/s/ Santosh Sreenivasan

 

 

 

Name:  Santosh Sreenivasan

 

 

 

Title:    Managing Director

 

 

 

RBC CAPITAL MARKETS CORPORATION

 

 

By:

/s/ Scott M. Merkle

 

 

 

Name:  Scott M. Merkle

 

 

 

Title:    Director

 

 

17

--------------------------------------------------------------------------------